DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Applicant’s amendments to the claims, abstract, and specification, filed on February 15, 2022, are acknowledged. Amendments are entered except for the amended abstract. 
	
Response to Arguments/Remarks
Applicant's response filed on February 15, 2022 is acknowledged and is answered as follows. 
Applicant’s remarks, see pg. 7, with respect to USPTO typographical error in published application have been fully considered. However, such amendment submitted by the applicant is not entered because applicant's desire to correct a mistake in the abstract for the instant application's publication US 2021/0127218 A1 is handled by way of 37 CFR § 1.221, see MPEP § 1130(II).
Applicant’s remarks, see pg. 7, with respect to drawing objections have been fully considered and are persuasive.  Therefore, the drawing objections have been rendered moot. 
Applicant’s remarks, see pg. 7, with respect to claim rejections under 35 USC § 112 have been fully considered and are persuasive.  Therefore, the claim rejections have been rendered moot. 
Applicant’s arguments, see pp. 8 and 9, with respect to claim rejections under 35 USC §§ 102 & 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Previous claim rejections under 35 USC §§ 102 & 103 have been rendered moot.	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites "wherein the antenna includes a tuning component for electrically matching the antenna with the wireless communication transceiver", emphasis added. Claim 7 depends from claim 1. Claim 1 recites "a cable assembly…, the cable assembly including… a second plurality of electrical conductors configured to form an antenna for wireless communication, the antenna connected to a wireless communication transceiver and a tuning circuit within the first housing". Support for claim 7 appears to be found in fig. 6B embodiment. Support for claim 1 appears to be found in fig. 6A embodiment. There appears no support for the tuning circuit and the tuning component to be located in multiple places in a single embodiment, especially not described in ¶¶ 32 & 33 of the written specification according to applicant's assertion for supporting claim 1 amendment.
Claim 13 recites "further comprising a connector external to the housing, the connector including a tuning component configured for matching the antenna to the wireless communication electronics", emphasis added. Claim 13 depends from claim 11. Claim 11 recites "wireless communication electronics in the housing, the wireless communication electronics having… a second electrical connection to one or more of the at least two conductors, and wherein the one or more conductors are configured to be used as an antenna for wireless communication and connected to a tuning circuit within the housing". Support for claim 13 appears to be found in fig. 6B embodiment. Support for claim 11 appears to be found in fig. 6A embodiment. There appears no support for the tuning circuit and the tuning component to be located in multiple places in a single embodiment, especially not described in ¶¶ 32 & 33 of the written specification according to applicant's assertion for supporting claim 11 amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2 - 9, 11, 14, and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yoshino (USPAPN US 2006/0014560 A1).

Regarding claim 2, figs. 1 - 7 of Yoshino discloses a system, comprising:
a first housing (100) configured to include hearing assistance electronics (120) including at least one processor (122);
a second housing (40L, 40R, and/or 30) configured to include one or more acoustic transducers (40L, 40R, and/or 12) configured to emit (¶ 32) or receive sounds (¶¶ 48 and 49); and
a cable assembly (10) configured to connect the first housing to the second housing, the cable assembly including a first plurality of electrical conductors (41A, 41B, 42A, 42B, 24, 25L, 25R, 25, shield wire/GND, 33D/RF out, 21, 23, and/or 27) configured to transmit signals between the hearing assistance electronics and the one or more acoustic transducers (as seen in figs. 5 and 6) and a second plurality of electrical conductors configured to form an antenna (shield wire/GND, 33D/RF out, 21, 23, 27, 41B, and/or 42B) for wireless communication (¶¶ 10 - 13, 34, 36, 40, 44, and 46), the antenna connected to a wireless communication transceiver (122) and a tuning circuit (121) within the first housing (as seen in fig. 3).

Regarding claim 3, Yoshino discloses the system of claim 2, Yoshino discloses wherein further comprising a first connector (30) configured to connect the first plurality of electrical conductors and the second plurality of electrical conductors to the first housing, and a second connector (110A) configured to connect the first plurality of electrical conductors and the second plurality of electrical conductors to the second housing (as seen in fig. 3).

Regarding claim 4, Yoshino discloses the system of claim 2, Yoshino discloses wherein the first plurality of conductors includes at least some of the second plurality of conductors (41B and 42B).

Regarding claim 5, Yoshino discloses the system of claim 2, Yoshino discloses wherein the second plurality of conductors includes at least some of the first plurality of conductors (41B and 42B).

Regarding claim 6, Yoshino discloses the system of claim 2, Yoshino discloses wherein the wireless communication transceiver is included in the first housing (as seen in figs. 1 and 3).

Regarding claim 7, Yoshino discloses the system of claim 2, Yoshino discloses wherein the antenna includes a tuning component for electrically matching the antenna with the wireless communication transceiver (¶¶ 43 - 47).

Regarding claim 8, Yoshino discloses the system of claim 2, Yoshino discloses wherein the second housing includes an earmold (¶ 32: earphones).

Regarding claim 9, Yoshino discloses the system of claim 8, Yoshino discloses wherein the second housing includes an in- the-ear (TE) housing, an in-the-canal (TC) housing, or a completely-in-the-canal (CIC) housing (¶ 32: earphones, thus at least in the ear).

Regarding claim 11, figs. 1 - 6 of Yoshino discloses a hearing device, comprising:
hearing electronics (120) in a housing (100) of the device;
one or more acoustic transducers (40L, 40R, and/or 12) electrically coupled (41, 42, 24, 25L, 25R, 25C, SW, HOT, and/or GND, as seen in figs. 5 and 7) to the hearing electronics using at least two conductors (at least 41A, 41B, 42A, 42B, 24, 25L, 25R, 25C, HOT, and/or GND as seen in fig. 5), and
wireless communication electronics (122) in the housing, the wireless communication electronics having a first electrical connection to the hearing electronics and a second electrical connection to one or more of the at least two conductors (as seen in figs. 3 and 4), and wherein the one or more conductors are configured to be used as an antenna (shield wire/GND, 33D/RF out, 21, 23, 27) for wireless communication (¶¶ 10 - 13, 34, 36, 40, 44, and 46) and connected to a tuning circuit (121) within the housing (as seen in fig. 3).

Regarding claim 14, Yoshino discloses the device of claim 11, Yoshino discloses wherein the antenna includes a monopole antenna (¶ 52: monophonic earphone would mean a single 41 or 42).

Regarding claim 15, Yoshino discloses the device of claim 11, Yoshino discloses wherein the antenna includes a dipole antenna (¶ 47; as seen in fig. 6).

Allowable Subject Matter
Claims 10, 12, and 16 - 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In view of the instant patent application’s record of prosecution as a whole, applicant's amendments to the claims, applicant's submitted responses that were found persuasive, and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious the subject matters of claims 10, 12, and 16 - 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818